                 Case 2:18-cv-01111-DLR Document 37 Filed 01/24/20 Page 1 of 3




1
     PRERAK SHAH
2    Acting Deputy Assistant Attorney General
     Environment & Natural Resources Division
3    United States Department of Justice
4
     ANDREW A. SMITH (NM Bar 8341)
5    Senior Trial Attorney
     Natural Resources Section
6
     c/o United States Attorney’s Office
7    201 Third Street, N.W., Suite 900
     P.O. Box 607
8    Albuquerque, New Mexico 87103
9    Phone: (505) 224-1468
     andrew.smith@usdoj.gov
10
     Attorney for Federal Defendant
11
12                       IN THE UNITED STATES DISTRICT COURT

13                            FOR THE DISTRICT OF ARIZONA
14
                                                   )
15   Neighbors Of The Mogollon Rim, Inc.,          )
                                                   )   No. CV-18-01111-PHX-DLR
16
                          Plaintiff,               )
17                                                 )
            v.                                     )   FEDERAL DEFENDANT’S
18                                                 )   NOTICE OF STAISFACTION
19   United States Forest Service,                 )   AND TERMINATION OF
                                                   )   SETTLEMENT AGREEMENT
20                        Federal Defendant.       )
                                                   )
21                                                 )
22
23          Federal Defendant, by and through undersigned counsel or record, hereby notifies

24   the Court that Federal Defendant has fulfilled and satisfied the terms of the October 9,

25   2018 Settlement Agreement and Stipulation of Dismissal in this matter, ECF No. 29. In

26   accordance with Paragraph 4 of that Agreement, the Forest Service has issued a new term

27    FEDERAL DEFENDANT’S NOTICE OF SATISFACTION AND TERMINATION OF                             1
28    SETTLEMENT AGREEMENT
             Case 2:18-cv-01111-DLR Document 37 Filed 01/24/20 Page 2 of 3




1    livestock grazing permit and Allotment Management Plan for the Bar X Allotment,
2    accompanied by a new NEPA analysis and a new consultation under the Endangered
3    Species Act. See id. ¶ 4. Federal Defendant has provided these documents to Plaintiff,
4    through counsel of record. Because the Forest Service has completed these
5    commitments, by its express terms the Settlement Agreement is no longer in effect. See
6    id.
7
8    Respectfully submitted this 24th day of January, 2020,
9
                                              PRERAK SHAHAL
10                                            Acting Deputy Assistant Attorney General
                                              Environment & Natural Resources Division
11                                            United States Department of Justice
12
                                                  /s/ Andrew A. Smith               .
13                                            ANDREW A. SMITH (NM Bar 8341)
14                                            Senior Trial Attorney
                                              United States Department of Justice
15                                            Environment and Natural Resources Division
                                              Natural Resources Section
16
                                              c/o United States Attorney’s Office
17                                            201 Third Street, N.W., Suite 900
                                              P.O. Box 607
18                                            Albuquerque, New Mexico 87103
19                                            Phone: (505) 224 1468
                                              andrew.smith@usdoj.gov
20
                                              Attorney for Federal Defendant
21
22
23
24
25
26
27    FEDERAL DEFENDANT’S NOTICE OF SATISFACTION AND TERMINATION OF                           2
28    SETTLEMENT AGREEMENT
             Case 2:18-cv-01111-DLR Document 37 Filed 01/24/20 Page 3 of 3



                                CERTIFICATE OF SERVICE
1
2           I HEREBY CERTIFY that on the 24th day of January, 2020, I filed the foregoing
     document electronically through the CM/ECF system, which caused all parties or counsel
3    of record to be served by electronic means, as more fully reflected on the Notice of
4    Electronic Filing.

5                                               /s/ Andrew A. Smith
                                                Andrew A. Smith
6
                                                U.S. Department of Justice
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   FEDERAL DEFENDANT’S NOTICE OF SATISFACTION AND TERMINATION OF                       3
28   SETTLEMENT AGREEMENT
